COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 MICHAEL D. KARNS,                                            No. 08-13-00314-CV
                                                §
                  Appellant,                                     Appeal from the
                                                §
 v.                                                        County Court at Law No. 5
                                                §
 JALAPENO TREE HOLDINGS, L.L.C.,                             of Dallas County, Texas
 MARK S. PARMERLEE, and PAUL                    §
 BAMBREY,                                                     (TC# CC-11-06890-E)
                                                §
                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF FEBRUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.